DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: lines 38-40 should read “and the fixed scroll I (2) is provided .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: “eccentric positioning mechanisms” in claim 1 - “The fixed scroll II 3 is provided on the outer circumference thereof with at least two crankshaft mounting holes III 3101 evenly distributed along the circumferential direction, and the movable scroll 1 with scroll wraps on both sides is provided on the outer circumference thereof with crankshaft mounting holes I 1101 corresponding to the crankshaft mounting holes III 3101. The movable scroll 1 with scroll wraps on both sides is provided at a center of the end surface thereof facing the fixed scroll I 2 with a crankshaft mounting hole II 1102, and the fixed scroll I 2 is provided at the center thereof with a crankshaft mounting hole IV 24 corresponding to the crankshaft mounting hole II 1102. Crankshafts I 101 are fixedly connected between the crankshaft mounting holes I 1101 and the crankshaft mounting holes III 3101. A second crankshaft II 102 is fixedly connected between the crankshaft mounting hole 1102 and the crankshaft mounting hole IV 24. Eccentricities of the crankshafts I 101 and the crankshaft II 102 are the same as that of the eccentric section 17.” (Figs. 2, 8, 9, spec p. 12).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetzer DE 3839252 in view of Kaneko JP H05-157076.
Regarding claim 1, Jetzer discloses:
An oil-free scroll air compressor with double parallel grooves on both sides, comprising: 
a motor (connected via drive pulley 19 to drive shaft 24); 
a rotating shaft 24, which is driven by the motor; 
wherein: 
the oil-free scroll air compressor further comprises two fixed scrolls 7, 7’, which are a fixed scroll I 7’ on an end away from the motor, and a fixed scroll II 7 on an end close to the motor, wherein the fixed scroll I 7’ and the fixed scroll II 7 are fixedly connected to each other in a sealed way on outer circumferences thereof (via bolts through fastening holes 8); the fixed scroll I 7’ is provided on the outer circumference thereof with at least two gas inlets 12’ evenly arranged along a circumferential direction (Figs. 1, 3), and the fixed scroll I 7’ and the fixed scroll II 7 are in communication with each other at a position close to a connecting surface therebetween (at inlets 12, 12’, see Fig. 3); 
the fixed scroll I 7’ is provided on an end surface thereof facing the fixed scroll II 7 with scroll wraps I 14’, 15’, and the fixed scroll II 7 is provided on an end surface thereof facing the scroll wraps I 14’, 15’ with scroll wraps II 14, 15, wherein the scroll wraps I 14’, 15’ and the scroll wraps II 14, 15 have a same size (see Fig. 1 showing both fixed scrolls 7, 7’ and their associated wraps 14, 15, 14’, 15’); a movable scroll 1 with scroll wraps 3’, 3 on both sides is connected between the fixed scroll I 7’ and the fixed scroll II 7, wherein the movable scroll 1 with scroll wraps on both sides is provided at both end surfaces thereof with scroll wraps III 3’, 3, the scroll wraps III 3’, 3 being adapted to the scroll wraps I 14’, 15’ and the scroll wraps II 14, 15 respectively; the scroll wraps I 14’, 15’, the scroll wraps II 14, 15, and the scroll wraps III 3’, 3 are configured as double-parallel-groove structures which are specifically as follows: the scroll wraps on each of the end surfaces comprise two scroll wraps, wherein the two scroll wraps are configured to simultaneously extend, from two respective positions close to a center of the end surface and centrally symmetrical with respect to the center of the end surface, to an outer circumference of the end surface, in a clockwise or counterclockwise direction and in shapes of swirls (see Figs. 1 and 2); 
the scroll wraps I 14’, 15’ and the scroll wraps III 3’ mesh with each other to form a gas compression channel I 11’, and the scroll wraps II 14, 15 and the scroll wraps III 3 mesh with each other to form a gas compression channel II 11; the double-parallel-groove structure divides the gas compression channel I 11’ into gas compression channels Ia and gas compression channels Ib arranged at intervals, and the double-parallel-groove structure divides the gas compression channel II 11 into gas compression channels IIa and gas compression channels IIb (see Figs. 1-3); 
the movable scroll 1 with scroll wraps on both sides is provided at a position close to a center thereof with an exhaust communication hole I 6 communicating the gas compression channel I 11’ with the gas compression channel II 11, and the fixed scroll I 7’ is provided with at a central position thereof with a gas outlet passage 13 communicating an outside with the gas compression channel I 11’;
the fixed scroll II 7 is provided at a central position thereof with a rotating shaft avoiding hole (see Fig. 3); 
the rotating shaft 24 comprises an eccentric section 23 having an axis deviated from an axis of the rotating shaft 24; the movable scroll 1 with scroll wraps on both sides is provided at a central position of a side thereof facing the fixed scroll II 7 with a rotating shaft mounting hole 4; the eccentric section 23 passes through the rotating shaft avoiding hole and is fixedly connected in the rotating shaft mounting hole 4, and the eccentric section 23 drives the movable scroll 1 with scroll wraps on both sides to make a circular translational movement around the axis of the rotating shaft 24.

Jetzer is silent regarding:
a casing; the motor is fixedly connected in the casing; the rotating shaft is movably connected in the casing; the fixed scroll I is on an end away from the casing, and the fixed scroll II is on an end close to the casing and fixedly connected to the casing (Jetzer discloses an external drive);
eccentric positioning mechanisms are provided between the movable scroll with scroll wraps on both sides and the fixed scroll I, and between the movable scroll with scroll wraps on both sides and the fixed scroll II (Jetzer discloses a single eccentric positioning mechanism 25-32 provided between the movable scroll and the fixed scroll II, which must be synchronized with the drive shaft via a toothed belt drive 16).
Kaneko teaches:
a casing (see Fig. 1); the motor 10A, 10B is fixedly connected in the casing; the rotating shaft 5 is movably connected in the casing; the fixed scroll I 3 is on an end away from the casing, and the fixed scroll II 2 is on an end close to the casing and fixedly connected to the casing;
eccentric positioning mechanisms 6 are provided between the movable scroll 1 with scroll wraps on both sides and the fixed scroll I 3, and between the movable scroll 1 with scroll wraps on both sides and the fixed scroll II 2 (“The swivel scroll 1 revolves in the circumferential direction between the fixed scrolls 2 and 3 by an eccentric rotation shaft 6 for rotation regulation provided at a pitch of 120°” [0007]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Jetzer as taught by Kaneko to provide a casing with a built-in motor for the advantages of preventing the working fluid from leaking to the outside and thereby enabling processing of harmful or explosive gases, and providing a stand-alone compressor with a built-in motor that can be easily transported and used anywhere (Kaneko [0011]), and further to substitute the eccentric positioning mechanism in Jetzer (which must be connected to the drive shaft to function) with that taught by Kaneko (which is independent of the drive shaft) to obtain the same predictable result of restricting the orbiting scroll to an orbiting motion without rotation, with the additional advantage of simplifying the structure of the rotation prevention/eccentric positioning mechanism.

Regarding claim 6, the combination of Jetzer and Kaneko teaches:
wherein: an end of the casing away from the fixed scroll II 2 is connected in a sealed manner with a detachable end cover 11 (see Kaneko Fig. 1, flange 11, being a separate part, is capable of being detached); an end of the rotating shaft 5 is fixedly connected to the end cover 11  through a rotating bearing I 9B (Kaneko Fig. 1), and 
another end of the rotating shaft 24 is connected to the fixed scroll II 7 through a rotating bearing II 17 (Jetzer Fig. 3); and the eccentric section 23 is fixedly connected to the rotating shaft mounting hole 4 through a movable scroll bearing 22 (Jetzer Fig. 3).

Regarding claims 8 and 14, the combination of Jetzer and Kaneko teaches:
wherein: the eccentric positioning mechanisms 6 comprise crankshafts having same eccentricities as an eccentricity of the eccentric section 5A, and the movable scroll 1 with scroll wraps on both sides, the fixed scroll I 3, and the fixed scroll II 2 are all provided thereon with crankshaft mounting holes adapted to the crankshafts (see Kaneko Fig. 1).

Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetzer DE 3839252 in view of Kaneko JP H05-157076 as applied to claim 1 above, and further in view of Abe et al. US 6,149,405.
Regarding claim 2, the combination of Jetzer and Kaneko as set forth above is silent regarding:
wherein: the fixed scroll I and the fixed scroll II are provided on end surfaces thereof facing away from the movable scroll with scroll wraps on both sides with cooling mechanisms, the cooling mechanisms being a cooling water chamber I corresponding to the fixed scroll I and a cooling water chamber II corresponding to the fixed scroll II; the cooling water chamber I comprises a water tank I fixedly connected to the fixed scroll I, a water inlet passage I in communication with the water tank I, and a water tank cover plate I covered and mounted on the water tank I; the cooling water chamber II is provided, in a same way as in the case of the cooling water chamber I, with a water inlet passage II, a water tank II, and a water tank cover plate II.
However, Kaneko further teaches:
wherein: the fixed scroll I 3 is provided on an end surface thereof facing away from the movable scroll 1 with scroll wraps on both sides with a cooling mechanism 3C, the cooling mechanism being a cooling water chamber I 3C corresponding to the fixed scroll I 3; the cooling water chamber I 3C comprises a water tank I 3C fixedly connected to the fixed scroll I 3, and a water tank cover plate I (see cover plate over water chamber 3C) covered and mounted on the water tank I 3C (see Fig. 1); 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Jetzer and Kaneko as set forth above with the further teachings of Kaneko to provide a cooling water chamber for the advantage of cooling the scroll portion to maintain an appropriate gap between the scrolls (Kaneko [0010]).

The combination of Jetzer and Kaneko is silent regarding:
the fixed scroll I and the fixed scroll II are provided on end surfaces thereof facing away from the movable scroll with scroll wraps on both sides with cooling mechanisms, the cooling mechanisms being a cooling water chamber I corresponding to the fixed scroll I and a cooling water chamber II corresponding to the fixed scroll II;
a water inlet passage I in communication with the water tank I.
Abe teaches (see Figs. 1-3):
the fixed scroll I 13 and the fixed scroll II 11 are provided on end surfaces thereof facing away from the movable scroll 12 with scroll wraps on both sides with cooling mechanisms 27, 28, 29, 30, the cooling mechanisms being a cooling water chamber I 27, 28 corresponding to the fixed scroll I 13 and a cooling water chamber II 29, 30 corresponding to the fixed scroll II 11;
water inlet passages (see passage between water tanks 27, 28, 29, 30 and radiator 37, Fig. 2) in communication with the water tanks 27, 28, 29, 30.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Jetzer and Kaneko as taught by Abe to additionally provide a cooling water chamber II corresponding to the fixed scroll II (i.e. mirrored from the cooling water chamber I 3C corresponding to the fixed scroll I 3 in Kaneko), for the advantage of cooling both fixed scrolls to prevent thermal expansion and maintain an appropriate gap on both sides, and further to provide water inlet passages in communication with the water tanks for the advantage of efficiently cooling the fixed scrolls by circulating water cooled in a radiator through the cooling water chambers (Abe col. 5, l. 55-59).

The combination of Jetzer, Kaneko, and Abe teaches:
the cooling water chamber II (mirrored from cooling water chamber I 3C, see Kaneko Fig. 1) is provided, in a same way as in the case of the cooling water chamber I 3C, with a water inlet passage II (as taught by Abe), a water tank II (mirrored from 3C), and a water tank cover plate II (mirrored from the cover plate over 3C).

Regarding claim 11, the combination of Jetzer, Kaneko, and Abe teaches:
wherein: the eccentric positioning mechanisms 6 comprise crankshafts having same eccentricities as an eccentricity of the eccentric section 5A, and the movable scroll 1 with scroll wraps on both sides, the fixed scroll I 3, and the fixed scroll II 2 are all provided thereon with crankshaft mounting holes adapted to the crankshafts (see Kaneko Fig. 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetzer DE 3839252 in view of Kaneko JP H05-157076 as applied to claim 1 above, and further in view of Nakamura et al. US 2009/0123315 and Muroi et al. US 2010/0080722.
Regarding claim 3, the combination of Jetzer and Kaneko is silent regarding:
wherein: the gas outlet passage comprises a gas outlet passage inlet in a same shape as the exhaust communication hole I.
Nakamura teaches:
wherein: the gas outlet passage 34G comprises a gas outlet passage inlet 34F in a same shape as the exhaust communication hole I 31K (see Figs. 1, 2, 5).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Jetzer and Kaneko as taught by Nakamura to provide a gas outlet passage inlet in a same shape as the exhaust communication hole so as to always communicate with the exhaust communication hole to facilitate smooth, unimpeded flow of the outlet gas (Nakamura [0053]).

The combination of Jetzer, Kaneko, and Nakamura is silent regarding:
wherein the gas outlet passage inlet is provided therein with a reinforcing rib for enhancing strength of the gas outlet passage inlet.
Muroi teaches (see Figs. 1 and 3):
wherein the gas outlet passage inlet 15 is provided therein with a reinforcing rib 32 for enhancing strength of the gas outlet passage inlet.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Jetzer, Kaneko, and Nakamura with that of Muroi to provide reinforcing ribs for the advantage of improving structural strength and stability.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetzer DE 3839252 in view of Kaneko JP H05-157076 as applied to claim 1 above, and further in view of Machida et al. US 5,755,564 (Machida’564).
Regarding claim 4, the combination of Jetzer and Kaneko is silent regarding:
wherein the scroll air compressor is made of an aluminum alloy.
Machida’564 teaches:
wherein the scroll air compressor is made of an aluminum alloy.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected an aluminum alloy in the combination of Jetzer and Kaneko as taught by Machida’564 for the advantages of reducing the centrifugal force of the orbiting scroll and the overall weight of the compressor by using a lightweight material, which also has enhanced self-lubricating properties and good thermal conductivity to facilitate cooling and thermal expansion matching (Machida’564 col. 4, l. 49-52, col. 5, l. 56-61, col. 8, l. 5-14).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetzer DE 3839252 in view of Kaneko JP H05-157076 as applied to claim 1 above, and further in view of Ahn et al. CN 103032329.
Regarding claim 5, the combination of Jetzer and Kaneko is silent regarding:
wherein the motor is a variable frequency motor.
Ahn teaches:
wherein the motor 20 is a variable frequency motor (“driving motor 20 may be implemented as a constant speed motor, wherein the rotor 22 rotate with the same rotating speed. or, considering the multifunctional refrigeration device with compressor, the driving motor 20 is a variable frequency motor, wherein rotor 22 is variable speed” [0037]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Jetzer and Kaneko as taught by Ahn for the advantage of providing a variable speed drive for increased versatility.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jetzer DE 3839252 in view of Kaneko JP H05-157076 as applied to claim 1 above, and further in view of Machida et al. US 5,098,265 (Machida’265).
Regarding claim 7, the combination of Jetzer and Kaneko is silent regarding:
wherein: the rotating shaft is provided thereon with at least two counter weights extending outward from the rotating shaft, which are a counter weight I on an end away from the eccentric section and a counter weight II on an end close to the eccentric section, wherein an extension direction of the counter weight I and an extension direction of the counter weight II differ by 180° relative to the axis of the rotating shaft; and the scroll air compressor is provided therein with a cavity for accommodating the counter weight I and the counter weight II (Jetzer teaches two counterweights 20 located inside the scroll portion and extending in the same direction).
Machida’265 teaches:
wherein: the rotating shaft 1 is provided thereon with at least two counter weights 12, 13 extending outward from the rotating shaft 1, which are a counter weight I 13 on an end away from the eccentric section and a counter weight II 12 on an end close to the eccentric section, wherein an extension direction of the counter weight I 13 and an extension direction of the counter weight II 12 differ by 180° relative to the axis of the rotating shaft (see Figs. 1-3); and the scroll air compressor is provided therein with a cavity for accommodating the counter weight I 13 and the counter weight II 12 (see Figs. 1-3).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the counterweights in the combination of Jetzer and Kaneko (counterweights 20 located inside the scroll portion, see Jetzer) with that taught by Machida’265 (counterweights 12, 13 located inside the casing) to obtain the same predictable result of attaining mass-balance of the rotational system, with the additional advantage of providing a configuration of the counterweights suitable for a compressor having a casing with a built-in motor, in which the counterweights occupy readily available space within the casing rather than inside the scroll portion so that the scroll portion and thus the overall compressor can be made more compact. 

Regarding claim 17, the combination of Jetzer, Kaneko, and Machida’265 teaches:
wherein: the eccentric positioning mechanisms 6 comprise crankshafts having same eccentricities as an eccentricity of the eccentric section 5A, and the movable scroll 1 with scroll wraps on both sides, the fixed scroll I 3, and the fixed scroll II 2 are all provided thereon with crankshaft mounting holes adapted to the crankshafts (see Kaneko Fig. 1).

Allowable Subject Matter
Claims 9-10, 12-13, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose various other compressors with double parallel grooves on both sides.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/05/2022